PER CURIAM.
As to each defendant, one simple battery conviction involving victim Turner, and the aggravated battery conviction involving victim Duncan, are affirmed. As to each defendant, one simple battery conviction involving victim Turner, and two simple battery convictions involving victim Duncan are vacated, and the sentences are set aside. The defendants may not be punished twice for multiple batteries committed against the same victim in the same encounter under a statutory definition of the offense as “the intentional use of force or violence upon the person of another-” La.R.S. 14:33. See also: La.C. Cr.P. art. 596.